UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2100



ROSARIO A. FIORANI, JR.,

                                              Plaintiff - Appellant,

          versus


CRYSTAL FORD, LIMITED; JASON MINARD,

                                             Defendants - Appellees,

          and


HOWARD CASTLEMAN, President; MATTHEW HOLTZMAN,
Manager; MATT COOPER, Finance Manager; RICKY
DOWNS, Finance & Insurance; MOHAMED DIALO,
Primary Salesman; UFN OUSMAN, Second Salesman;
JOHN DOE, Third Party Purchaser,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-886-A)


Submitted:   December 22, 1999            Decided:   January 20, 2000


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Rosario A. Fiorani, Jr., Appellant Pro Se. William Joseph Virgulak,
Jr., MARTELL, DONNELLY, GRIMALDI & GALLAGHER, P.A., Fairfax, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rosario Fiorani, Jr., appeals the district court’s order

granting summary judgment to Defendants. We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Fiorani v. Crystal Ford Ltd, No. CA-98-886-A (E.D. Va. Aug 9,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2